COURT OF APPEALS OF VIRGINIA


Present:   Chief Judge Moon, Senior Judges Cole and Duff


W. C. ENGLISH, INC.

v.   Record No. 2665-95-3                     MEMORANDUM OPINION *
                                                  PER CURIAM
CHERYL L. LEISENRING                            MARCH 19, 1996


                                    FROM THE VIRGINIA WORKERS'
COMPENSATION COMMISSION

            (Roger L. Williams; Vasiliki Moudilos;
            Williams & Pierce, on brief), for
            appellant.
            (Robert E. Evans, on brief), for appellee.



     W. C. English, Inc. ("employer") contends that the Workers'

Compensation Commission erred in finding that (1) Cheryl L.

Leisenring's bilateral tendinitis and de Quervain's syndrome

qualify as compensable occupational diseases within the meaning

of "disease" under the Worker's Compensation Act ("the Act"); and

(2) Leisenring was disabled beyond February 1, 1995.     Employer

requests that this Court remand this case to the commission for

employer to put on evidence, if we find that Leisenring's

conditions qualify as compensable occupational diseases.

     This appeal is controlled by the Supreme Court's decision in
Stenrich Group v. Jemmott, ___ Va. ___, ___, ___ S.E.2d ___, ___

(1996) (holding that "job-related impairments resulting from

cumulative trauma caused by repetitive motion, however labeled or

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
however defined, are, as a matter of law, not compensable under

the present provisions of the Act").     Because Stenrich is

dispositive of this appeal, we need not address the remaining

questions presented by employer.

     Accordingly, we reverse the commission's decision.

                                       Reversed.




                                   2